Citation Nr: 1713223	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-25 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, in excess of 40 percent prior to January 15, 2015 and in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from August 1976 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the Board hearing in December 2016, the Veteran indicated that he wished to withdraw the claim for an increased rating for bilateral hearing loss.

2.  The Veteran meets the schedular requirements for TDIU; his service-connected disabilities rendered him unemployable throughout the appeal period.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran regarding an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria are met for a TDIU from February 12, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the December 2016 hearing, the Veteran expressed his wish to withdraw his claim for an increased rating for bilateral hearing loss.  The hearing has been transcribed, which complies with the requirements of Section 20.204(b). As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claim for an increased rating for bilateral hearing loss, and it is dismissed.

TDIU

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of TDIU, disabilities of common etiology will be considered a single disability.  Id.

Service connection is in effect for bilateral hearing loss, rated as 60 percent disabling;  headaches associated with tinnitus, rated as 50 percent disabling; vertigo and loss of balance, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  The schedular requirements for TDIU have been met since April 9, 2010, the date on which the Veteran had a combined rating of at least 60 percent based on service-connected disabilities sharing a common etiology.  

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

During the pendency of his request for TDIU, the Veteran reported that he last worked as a truck driver.  The Veteran indicated that all of his work for the five years prior to his claim was as a truck driver.  He indicated that he had to stop working due to tinnitus, vertigo, loss of balance, and hearing loss.  

The Veteran testified at a Board hearing in December 2016.  The Veteran's attorney stated that the Veteran stopped working in February 2014 when he lost his commercial driver's license.  The Veteran testified that he had a truck accident in 2014 because of his vertigo.   He testified that he was fired from his job after that accident.  

An April 2015 VA examination noted that the Veteran reported that his vertigo symptoms had worsened.  The Veteran reported that, if he turned his head suddenly, his vertigo would cause him to go out of his lane.  The condition has worsened in the past 10 years, and it was noted that the Veteran was seeing a neurologist who threatened to take away his commercial driver's license.  The Veteran reported that he did not have other skills.  The VA examiner opined that it would seem that the Veteran would be able to perform a sedentary desk job that would not require any head movements.

A June 2016 letter from Dr. R.H., M.D., indicated that the Veteran reported that he previously had a commercial driver's license (CDL) and worked as a truck driver for many years.  Dr. R.H. noted that, due to combined medical problems, including hearing loss, headaches, and vertigo, the Veteran's CDL was pulled by the State of Ohio in February 2014.  The Veteran stopped working on February 12, 2014.  Dr. R.H. opined, "Based on the complexity of the above-listed service-connected conditions, which are not likely to improve, the [Veteran] is determined to be permanently and totally disabled."

The Board finds that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  The record shows that the Veteran's training and work experience is in commercial truck driving.  The hearing testimony and competent medical evidence establish that the Veteran lost his CDL due to his medical problems, including his service-connected hearing loss, headaches, and vertigo.  Although a VA examiner opined that the Veteran could perform sedentary work, he is not shown to have appropriate training or experience to perform sedentary work.  Accordingly, entitlement to a TDIU is granted from February 12, 2014, the date that both Dr. R.H. and his representative indicated he last worked.


ORDER

The appeal as to an increased rating for bilateral hearing loss is dismissed.  

Entitlement to a TDIU is granted from February 12, 2014. 



REMAND

The Veteran should be scheduled for a videoconference hearing to discuss his claim for entitlement to service connection for an acquired psychiatric disorder.  There appears to have been some confusion at this initial hearing with his representative as to which issues were on appeal versus which were initial claims.  In light of this, an additional hearing should be scheduled to give the Veteran the opportunity to provide testimony.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board to discuss his claim for service connection for an acquired psychiatric disorder.  Please notify the Veteran and his representative as to all pertinent details.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


